Citation Nr: 1439275	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-01 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than July 1, 2008, for the award of dependency benefits for the Veteran's spouse.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1986 to August 1988 and from June 1993 to May 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 administrative decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The record reflects that the Veteran has been in receipt of a 100 percent combined rating for his service-connected disabilities since May 21, 1999.

2.  In May 1999, the Veteran informed VA that he had married his first wife in August 1996 (and was still married to her).

3.  From May 1999, there is no evidence of record of any correspondence from the Veteran to VA to indicate that he provided the required marriage information for a new spouse until he submitted a claim for dependency benefits for his second wife, which was received by VA on June 30, 2008 (wherein the Veteran specifically listed his second wife's full name, social security number, and the December 2006 date and place of their marriage).

4.  Following a letter from VA in August 2008 which informed the Veteran of the need to provide clarification regarding his dependents, he submitted an updated VA Form 21-686c ("Declaration of Status of Dependents") in October 2008 wherein he notified VA that he had divorced his first wife in March 2004 and had married his second wife in December 2006 (and was still married to her).

5.  A December 2008 administrative decision awarded dependency benefits for the Veteran's second (current) wife, effective July 1, 2008 (i.e., the first day of the first month following VA's receipt on June 30, 2008 of the required marriage information).


CONCLUSION OF LAW

The criteria for an effective date earlier than July 1, 2008, for the award of dependency benefits for the Veteran's spouse, have not been met.  38 U.S.C.A. §§ 1115, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.204, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA has no application where (as here) the issue presented is solely one of legal interpretation, and the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Mason v. Principi, 16 Vet. App. 129 (2002).

Legal Criteria, Factual Background, and Analysis

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, it is the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1).  The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The record reflects that the Veteran has been in receipt of a 100 percent combined rating for his service-connected disabilities since May 21, 1999.  In a May 1999 claim, the Veteran informed VA that he had married his first wife in August 1996 (and was still married to her).  [Dependency benefits for the first wife were awarded accordingly; such benefits are not at issue in the current appeal.]

From May 1999, there is no evidence of record of any correspondence from the Veteran to VA to indicate that he provided the required marriage information for a new spouse until he submitted a claim for dependency benefits for his second wife, which was received by VA on June 30, 2008 (wherein the Veteran specifically listed his second wife's full name, social security number, and the December 2006 date and place of their marriage).  Following a letter from VA in August 2008 which informed the Veteran of the need to provide clarification regarding his dependents, he submitted an updated VA Form 21-686c ("Declaration of Status of Dependents") in October 2008 wherein he notified VA that he had divorced his first wife in March 2004 and had married his second wife in December 2006 (and was still married to her).  [Dependency benefits for the first wife were terminated accordingly; such benefits are not at issue in the current appeal.]  A December 2008 administrative decision awarded dependency benefits for the Veteran's second (current) wife, effective July 1, 2008 (i.e., the first day of the first month following VA's receipt on June 30, 2008 of the required marriage information).

In his January 2009 notice of disagreement, the Veteran asserted that he and his second (current) wife went into the RO in January 2007 and "submitted paperwork" at that time to remove his first wife and to add his second wife as his spouse.  However, there is no evidence in the record to verify either the existence or the content of such transaction.

On his January 2010 VA Form 9, the Veteran asserted that he and his second wife drove to Fort Bragg in January 2007, learned at that time that his first wife was still registered in the computer as his wife, and thereafter he returned to Fort Bragg in February 2007 with his divorce paperwork (at which time he was allegedly "assured" that his marital information was updated to be correct).  However, there is no evidence in the record to verify either the existence or the content of such transactions.

The Board acknowledges that the Veteran has been married to his second (current) wife since December 2006.  However, despite his contentions outlined above that he allegedly updated his marital information in January 2007 (at the RO) and in January 2007 and February 2007 (at Fort Bragg), there is no evidence in the record verifying any such transactions, nor is there any other evidence in the record documenting that the Veteran notified VA with the required information that he had married his second (current) wife until he submitted his dependency claim which was received by VA on June 30, 2008.  [The Board notes that two January 2007 VA treatment records make reference to the Veteran's "wife"; however, the wife's full name, social security number, and date and place of their marriage were not specified, so such notations cannot constitute proper notice of marriage.  Notably, the dependency claim received by VA on June 30, 2008 does constitute proper notice of marriage, because such claim included his second wife's full name, social security number, and the December 2006 date and place of their marriage.]  Thus, the Board concludes that the Veteran did not provide the proper documentation and information regarding his current marriage until June 30, 2008, more than one year after the date of marriage in December 2006.

Given the above, the law provides that the earliest effective date that may be assigned for the award of dependency benefits for the Veteran's spouse is the first day of the first month (July 1, 2008) following VA's receipt of the required marriage information (on June 30, 2008).  See 38 U.S.C.A. § 5110; see also 38 C.F.R. §§ 3.31, 3.401.  Consequently, an effective date earlier than July 1, 2008 is not warranted on any legal basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law).


ORDER

Entitlement to an effective date earlier than July 1, 2008, for the award of dependency benefits for the Veteran's spouse, is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


